Citation Nr: 0009381	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-01 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with ambulance services provided 
by Ramrod Ambulance Services, Inc. on February 26, 1996.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 determination by the 
Department of Veterans Affairs (VA) Medical Center Medical 
Administrative Service (MAS) in Denver, Colorado.  The Board 
repeatedly attempted to obtain a copy of the veteran's 
complete medical administrative file; however, such attempts 
were unsuccessful.


REMAND

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and the VA is obligated under 38 U.S.C. § 5107(a) (West 1991) 
to assist the claimant in developing the facts pertinent to 
the claim.

The VA has a duty to assist only those claimants who have 
established well grounded claims and the United State Court 
of Appeals for Veterans Claims (Court)  has held that the VA 
cannot assist a claimant in developing a claim which is not 
well grounded. See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom.  Epps v. West, 118 S. Ct. 2348 
(1998); Morton v. West, 12 Vet.App. 477 (July 14, 1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  However, the VA 
may obtain records deemed to be in the constructive 
possession of the VA, such a VA medical or administrative 
recordfs records.  Bell v. Derwinski, 2 Vet.App. 611 (1992).

In this regard, a review of the records reflects that the 
Board contacted the MAS directly on several occasions in 
order to obtain the MAS administrative records as they relate 
to the issue in appellate status.  In response, the MAS in 
February 2000 forwarded to the Board copies of the 
administrative records.  However, these records contain no 
pertinent documents regarding the current issue.  

The pertinent documents contained in the veteran's 
adjudication claims folder, include an incomplete statement 
of the case.  The statement of the case makes reference to 
the initial decision dated on September 5, 1996, which denied 
the veteran's claim.  This decision is not on file.

Accordingly, in order to ensure the veteran's right of due 
process, the case is Remanded for the following actions:

The VAMC in Denver, Colorado is requested 
to furnish all documents or copies 
thereof, pertaining to the issue in 
appellate status, to include the 
September 5, 1996 decision and the 
statement of the case.

Thereafter, following all actions necessary to ensure the 
veteran's right of due process, the case should be returned 
to the Board for further appellate consideration. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




